UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUM B IA

                                           )
GEORGE LEE ODEMNS,                         )
                                           )
              P LAINTIFF,                  )
                                           )
              v.                           )      Civil Action No. 14-cv-1790 (KBJ)
                                           )
WAL-MART STORES, INC., et al.,             )
                                           )
              DEFENDANTS.                  )
                                           )

                             M EM ORANDUM OPINION

       On October 1, 2014, pro se plaintiff George Lee Odemns (“P laintiff”) filed the

instant complaint against twelve corporate defendants—Wal-Mart Stores, Inc. (“Wal-

Mart”), BET, Vivendi, Total, Sienens, Dreamworks, C.C. Media Holdings, Chevron

Corp., Air China, Lions Gate Entertainment, Goengergies Holdings, and Baker Hughes

(collectively, “Defendants”)—in the Civil Division of the Superior Court of the District

of Columbia. (Compl., ECF No. 1-3.) The complaint alleges that Defendants illegally

planted in P laintiff a nano-chip that records his “thoughts, dreams, words, concepts and

behaviors of my emotions, mental ability and also physical,” and that Defendants have

used the information that the chip has gathered for their financial benefit. (Id.)

P laintiff purports to assert a variety of claims, including “violation of the U.S.

Constitution, violation of civil rights, violation of tort, plagiarism, negligence,

conspiracy to murder, conspiracy to defraud, . . . [and] identity fraud[,]” and demands

$918,800,000,000 in damages. (Id .)

       On October 24, 2014, Wal-Mart removed P laintiff’s complaint to this Court

pursuant to the federal question removal statute, 28 U.S.C. § 1331. (P et. for Removal,
ECF No. 1, at 2.) Before this Court at present are eight motions to dismiss that nine of

the defendant corporations have filed. (See ECF Nos. 3, 5, 7, 13, 14, 16, 22, and 27.)

Because this Court concludes that the instant matter must be DISM ISSED sua sponte

for lack of subject matter jurisdiction pursuant to Federal Rule of Civil P rocedure

12(b)(1), as explained below, these motions are DENIED AS M OOT. A separate order

consistent with this opinion shall follow.

                                          Analys is

       Federal courts are courts of limited jurisdiction, possessing “only that power

authorized by Constitution and statute.” Kokkonen v. Guardian Lif e Ins. Co. of Am.,

511 U.S. 375, 377 (1994). “It is to be presumed that a cause lies outside this limited

jurisdiction, and the burden of establishing the contrary rests upon the [plaintiff].” Id.

(citation omitted).

       It is clear beyond cavil that a court may act sua sponte and dismiss claims

pursuant to Fed. R. Civ. P . 12(b)(1) for lack of subject matter jurisdiction, including

claims so “patently insubstantial” that no federal question suitable for decision can be

discerned. Hu rt v. U.S. Ct. of App eals f o r th e D.C. Cir., 264 F. App’x. 1, 1 (D.C. Cir.

2008); Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994). “P atently insubstantial” claims

are those that are “essentially fictitious” and “absolutely devoid of merit,” including

“bizarre conspiracy theories [or] any fantastic government manipulations of their will

or mind[.]” Best, 39 F.3d at 330-31 (quotation marks omitted); see also, e.g., Hu v.

U.S . Dep ’t o f Def., No. 13-5157, 2013 WL 6801189, at *1 (D.C. Cir. Dec. 11, 2013)

(district court properly dismissed complaint under Fed. R. Civ. P . 12(b)(1) where “its

factual allegations were ‘essentially fictitious,’ involving a fantastic scenario of a vast




                                              2
government conspiracy to interfere in appellant’s daily life, including through the

implantation of a micro tracker in her mouth and use of electromagnetic radiation

weapons”), cert. denied sub nom., Hu v. Dep’t o f Def., 135 S. Ct. 90 (Oct. 6, 2014);

M o o re v. Bush, 535 F. Supp. 2d 46, 48 (D.D.C. 2008) (dismissing case under Fed. R.

Civ. P . 12(b)(1) where plaintiff alleged that a conspiracy “led to the implantation of a

micro-chip in his head and use of brain wave technology to disrupt his life”); Besto r v.

Lieb erman, 03cv1470, 2005 WL 681460, at *1-2 (D.D.C. March 11, 2005) (dismissing

case under Fed. R. Civ. P . 12(b)(1) where plaintiff alleged that two Senators were

“involved in the irradiation of his brain and manipulation of his thought processes via

devices surreptitiously implanted in his head”).

        In the instant case, P laintiff has failed to meet his burden to establish the

existence of subject matter jurisdiction, even under the “less stringent standards” to

which federal courts hold pro se litigants. Haines v. Kerner, 404 U.S. 519, 520 (1972).

The allegations that P laintiff makes in his complaint—that defendants have implanted a

“multifunctional” nano-chip that acts as “a recorder” and a “transmitter” in order to

“record [P laintiff’s] thoughts, dreams, words, concepts, and behaviors[]” (Compl. at

1)—are the types of allegations that courts in this Circuit regularly find patently

insubstantial and subject to dismissal under Fed. R. Civ. P . 12(b)(1). See Hu v. U.S.

Dep ’t o f Def., 2013 WL 6801189, at *1; M oore v. Bush, 535 F. Supp. 2d at 48; Bestor v.

Lieb erman, 2005 WL 681460, at *1-2. 1




1
  W h at is mo re, Plaintiff appears t o have conceded t hat h is comp laint should b e dismissed—he was
d irected in t hree separate court o rders t o respond t o t he defendants’ mo tions t o d ismiss by a certain
d at e o r suffer d ismissal o f the case (see Orders o f Oct. 31, 2014, Nov. 7, 2014, and Nov. 13, 2014), and
h e n either opposed defendants’ mo tions within t he allott ed time n or sought additional t ime to d o so.


                                                      3
                                      Co nclus io n

      Because P laintiff’s claims are patently insubstantial, this Court lacks subject

matter jurisdiction over P laintiff’s complaint. Accordingly, this case will be dismissed,

and the motions to dismiss that defendants Wal-Mart (ECF No. 3), Air China (ECF No.

5), Dreamworks (ECF No. 7), Goengergies Holdings (ECF No. 13), Chevron Corp.

(ECF No. 14), Total (ECF No. 16), BET and Vivendi (ECF No. 22), and C.C. Media

Holdings (ECF No. 27) have filed are moot.


Date: May 6, 2015                        Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge




                                            4